United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1293
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Jose Manuel Mancha-Galvan,              * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2005
                                Filed: October 11, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jose Manuel Mancha-Galvan pleaded guilty to conspiring to distribute fifty
grams or more of methamphetamine, in violation of 21 U.S.C. § 846, and the district
court1 sentenced him to seventy months in prison and four years of supervised release.
On appeal, his counsel moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
      Counsel argues the district court erred under United States v. Booker, 125 S.
Ct. 738 (2005), by treating the Guidelines as mandatory at Mancha-Galvan’s
pre-Booker sentencing. However, Mancha-Galvan did not preserve this issue below
and we conclude he is not entitled to plain-error Booker relief because there is no
indication in the record the district court would have imposed a lower sentence under
advisory Guidelines. See United States v. Pirani, 406 F.3d 543, 552-53 (8th Cir.
2005) (en banc).

     Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court and we grant counsel’s
motion to withdraw.
                     ______________________________




                                         -2-